Name: 2002/47/EC,ECSC,Euratom: Commission Decision of 23 January 2002 amending its Rules of Procedure (notified under document number C(2002) 99)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety;  documentation
 Date Published: 2002-01-24

 Avis juridique important|32002D00472002/47/EC,ECSC,Euratom: Commission Decision of 23 January 2002 amending its Rules of Procedure (notified under document number C(2002) 99) Official Journal L 021 , 24/01/2002 P. 0023 - 0027Commission Decisionof 23 January 2002amending its Rules of Procedure(notified under document number C(2002) 99)(2002/47/EC, ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 218(2) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 16 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof,Having regard to the Treaty on European Union, and in particular Article 28(1) and Article 41(1) thereof,HAS DECIDED AS FOLLOWS:Article 1The provisions on document management, the text of which is annexed to this Decision, are hereby added to the Commission's Rules of Procedure(1) as an annex.Article 2The Commission's Decision of 18 March 1986 on document management(2) is repealed.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 23 January 2002.For the CommissionThe PresidentRomano Prodi(1) OJ L 308, 8.12.2000, p. 26.(2) SEC(86) 388.ANNEXPROVISIONS ON DOCUMENT MANAGEMENTWhereas:(1) All the Commission's activities and decisions in the political, legislative, technical, financial and administrative fields ultimately lead to the production of documents.(2) Those documents must be managed on the basis of rules applicable to all Directorates-General and equivalent departments, as they form a direct link with activities in progress and also reflect the Commission's past activities in its dual capacity as a European institution and European public administration.(3) Those standard rules must ensure that the Commission is able, at any time, to provide information on the matters for which it is accountable. The documents and files kept by a Directorate-General or equivalent department must therefore preserve the institution's memory, facilitate the exchange of information, provide proof of operations carried out and meet the department's legal obligations.(4) Implementation of the abovementioned rules requires the establishment of a sound and reliable organisational structure within each Directorate-General or equivalent department, at interdepartmental level and at Commission level.(5) The establishment and implementation of a filing plan associated with a common nomenclature for all the Commission's departments, which will form part of the institution's activity-based management, will make it possible to organise files and improve openness and access to documents.(6) Efficient document management is an essential prerequisite for an effective policy of public access to Commission documents. The establishment of registers containing the references of documents drawn up or received by the Commission will help citizens to exercise their right of access,Article 1DefinitionsFor the purposes of these provisions:- document shall mean any content drawn up or received by the Commission concerning a matter relating to the policies, activities and decisions falling within the institution's competence and in the framework of its official tasks, in whatever medium (written on paper or stored in electronic form or as a sound, visual or audio-visual recording),- file shall mean the core around which the documents are organised in line with the institution's activities, for reasons of proof, justification or information and to guarantee efficiency in the work.Article 2ObjectThese provisions set out the principles for document management.Document management must ensure:- the due creation, receipt and storage of documents,- the identification of each document by means of appropriate signs enabling it to be filed, searched for and easily referred to,- the preservation of the institution's memory, retention of proof of activities undertaken and fulfilment of the department's legal obligations,- easy exchange of information,- compliance with the Commission's obligations as regards openness.Article 3Standard rulesDocuments shall undergo the following operations:- registration,- filing,- storage,- transfer of files to the Historical Archives.These operations shall be carried out in accordance with a set of standard rules, which shall apply uniformly to all the Commission's Directorates-General and equivalent departments.Article 4RegistrationAs soon as a document is received or formally drawn up within a department, in whatever medium, it shall be analysed with a view to determining what is to be done with it and thus whether or not it must be registered.A document drawn up or received by a Commission department must be registered if it contains important information which is not short-lived and/or may involve action or follow-up by the Commission or one of its departments. If the document is drawn up within the Commission, it shall be registered by the originating department in its own system. If the document is received by the Commission, it shall be registered by the recipient department. Any subsequent processing of documents registered in this way shall refer to their original registration.Registration must make it possible clearly and definitely to identify the documents drawn up or received by the Commission or one of its departments so that they can be traced throughout their life cycle.Registers shall be kept containing document references.Article 5FilingDirectorates-General and equivalent departments shall draw up a filing plan adapted to their specific needs.This filing plan, which shall be accessible by computer, shall be associated with a common nomenclature defined by the Secretariat-General for all the Commission's departments. This nomenclature shall form part of the Commission's activity-based management.Registered documents shall be organised in files. For each matter falling within the competence of the Directorate-General or equivalent department, a single official file shall be constituted. Each official file must be complete and must correspond to the activities of the department on the matter in question.The creation of a file and its attachment to the filing plan of a Directorate-General or equivalent department shall be the responsibility of the department responsible for the activity covered by the file in accordance with practical arrangements to be set out in each Directorate-General or equivalent department.Article 6StorageEach Directorate-General or equivalent department shall ensure the physical protection and the short- and medium-term accessibility of the documents for which it is responsible, and must be in a position to produce or reconstruct the files to which they belong.The administrative rules and legal obligations shall determine the minimum period for which a document must be kept.Each Directorate-General or equivalent department shall determine its internal organisational structure for the storage of its files. The minimum storage period within its departments shall take account of a common list, drawn up in accordance with the implementing rules referred to in Article 12, for the whole of the Commission.Article 7Appraisal and transfer to the Historical ArchivesWithout prejudice to the minimum storage periods referred to in Article 6, the document management centre(s) referred to in Article 9 shall carry out, at regular intervals, in cooperation with the departments responsible for the files, an appraisal of the documents and files which could be transferred to the Commission's Historical Archives. After evaluating the proposals, the Historical Archives may refuse the transfer of documents or files. Reasons shall be given for any decision refusing transfer and the department concerned shall be informed of such decision.Files or documents which it is no longer considered necessary for the departments to keep shall be transferred no later than fifteen years after their production, by the document management centre and under the authority of the Director-General, to the Commission's Historical Archives. These files or documents shall then be evaluated in accordance with the rules laid down in the implementing rules referred to in Article 12 and intended to separate those which must be stored from those which have no administrative or historical value.The Historical Archives shall have special repositories for storing the files and documents transferred in this way. On request, they shall make the documents and files available to the originating Directorate-General or equivalent department.Article 8Classified documentsClassified documents shall be processed in accordance with the rules in force on security.Article 9Document management centresEach Directorate-General or equivalent department shall, while taking its structure and constraints into account, put in place or maintain one or more document management centres.The task of the document management centres shall be to ensure that the documents drawn up or received in their Directorate-General or equivalent department are managed in accordance with the rules.Article 10Document management officersEach Director-General or Head of Department shall designate a document management officer.For the purpose of setting up a modern and efficient document and records management system, the task of the document management officer shall be to:- identify the types of document and file specific to the fields of activity of the Directorate-General or equivalent department,- draw up and update the inventory of the existing specific databases and systems,- draw up the filing plan of the Directorate-General or equivalent department,- draw up rules and procedures specific to the Directorate-General or equivalent department which will be used for document and file management, and to ensure that they are applied,- organise, within the Directorate-General or equivalent department, training for the staff in charge of the implementation, control and monitoring of the management rules laid down in these provisions.The document management officer shall ensure horizontal coordination between the document management centre(s) and the other departments concerned.Article 11Interdepartmental groupAn interdepartmental group of document management officers shall be set up. It shall be chaired by the Secretariat-General and its task shall be to:- ensure the correct and uniform application of these provisions within departments,- deal with any issues which may arise from their application,- contribute to the preparation of the implementing rules referred to in Article 12,- relay the requirements of Directorates-General and equivalent departments as regards training and support measures.The interdepartmental group shall be convened by its chairman, either on the chairman's initiative or at the request of a Directorate-General or equivalent department.Article 12Implementing rulesRules for the implementation of these provisions shall be adopted and regularly updated by the Secretary-General, in agreement with the Director-General for Personnel and Administration, acting on a proposal from the interdepartmental group of document management officers.The updating shall, in particular, take account of:- the development of new information and communication technologies,- changes in documentary sciences and the results of Community and international research, including the emergence of new standards in the field,- the Commission's obligations regarding openness and public access to documents and document registers,- developments in the standardisation and presentation of the Commission's documents and those of its departments,- the rules laid down concerning the evidential value of electronic documents.Article 13Implementation in the departmentsEach Director-General or Head of Department shall put in place the necessary organisational, administrative and physical structure and provide the staff required for the implementation of these provisions and the implementing rules by his departments.Article 14Information, training and supportThe Secretariat-General and the Directorate-General for Personnel and Administration shall put in place the necessary information, training and support measures to ensure the implementation and application of these provisions within the Directorates-General and equivalent departments.When determining training measures they shall take due account of the training and support requirements of Directorates-General and equivalent departments as relayed by the interdepartmental group of document management officers.Article 15Compliance with the provisionsThe Secretariat-General shall be responsible for ensuring compliance with these provisions in coordination with the Directors-General and Heads of Department.